                        Case 3:20-cv-00411-MMD-CLB Document 21 Filed 11/19/20 Page 1 of 11




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 PRISCILLA L. O’BRIANT
                      Nevada Bar No. 10171
                    3 JENNIFER A. TAYLOR, ESQ.
                      Nevada Bar No. 6141
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      Telephone: (702) 893-3383
                    6 Fax: (702) 893-3789
                      E-Mail: Robert.Freeman@lewisbrisbois.com
                    7 E-Mail: Priscilla.Obriant@lewisbrisbois.com
                      E-Mail: Jennifer.A.Taylor@lewisbrisbois.com
                    8 Attorneys for USAA CASUALTY
                      INSURANCE COMPANY
                    9

                   10                                    UNITED STATES DISTRICT COURT
                   11                             DISTRICT OF NEVADA, NORTHERN DIVISION
                   12 KEITH FINKELSTEIN,                                     CASE NO.:         3:20-cv-411-MMD-CLB
                   13                      Plaintiff,
                                                                             STIPULATION FOR PHYSICAL
                   14             vs.                                        EXAMINATION OF PLAINTIFF
                                                                             PURSUANT TO RULE 35 OF THE
                   15 USAA CASUALTY INSURANCE                                FEDERAL RULES OF CIVIL
                      COMPANY; JOHN DOES I-XX, inclusive;                    PROCEDURE AND [PROPOSED] ORDER
                   16 ABC CORPORATIONS 1-X, inclusive; and                   THEREON
                      BLACK AND WHITE COMPANIES 1-X,
                   17 inclusive,                                             Date:    November 24, 2020
                                                                             Time:    4:00 p.m.
                   18                      Defendants.                       Place:   USC Spine Center
                                                                                      1450 San Pablo Street, Suite 5400,
                   19                                                                 Los Angeles, CA 90033
                   20            TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                   21 RECORD:

                   22            Plaintiff KEITH FINKELSTEIN (“Plaintiff”) and Defendant USAA CASUALTY
                   23 INSURANCE COMPANY, (“Defendant”) by and through their respective counsel of record,

                   24 hereby agree and stipulate as follows:

                   25            1.        Pursuant to Rule 35 of the Federal Rule of Civil Procedure, the Court may order a
                   26 party whose physical condition is in controversy to submit to a physical examination by a suitably

                   27 licensed or certified examiner.

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4832-2898-4530.5
ATTORNEYS AT LAW
                        Case 3:20-cv-00411-MMD-CLB Document 20
                                                            21 Filed 11/19/20 Page 2 of 11




                    1            2.        On April 27, 2020, Plaintiff filed his First Amended Complaint in the Second

                    2 Judicial District Court, Washoe County, State of Nevada against Defendant, USAA CASUALTY

                    3 INSURANCE COMPANY (“Defendant”). On July 7, 2020 Defendant removed this action to the

                    4 Federal Court, District of Nevada, Northern Division. Plaintiff’s Complaint alleges causes of

                    5 action for breach of contract for underinsured motorist coverage and medical payments benefits

                    6 from his insurer, USAA CASUALTY INSURANCE COMPANY, following an automobile

                    7 accident on January 24, 2019. Plaintiff alleges he suffered injuries to his neck, low back, both

                    8 shoulders, biceps pain, both knees, and right ankle. as a result of the January 24, 2019 automobile

                    9 accident. Plaintiff contends his injuries include future medical treatment of bilateral shoulder

                   10 surgery, pain management and a lumbar fusion surgery at L4-L5 as a result of the accident.

                   11 Defendant disputes the nature and extent of Plaintiff’s alleged injury.

                   12            3.        In this case, as there is a present controversy regarding the physical condition of

                   13 Plaintiff, good cause exists for a physical examination (“Examination”) of Plaintiff to evaluate and

                   14 assess Plaintiff’s alleged injuries resulting from the 2019 automobile accident.

                   15            4.        The Examination of Plaintiff will be conducted by Jeffrey C. Wang, M.D., a

                   16 licensed board certified orthopedic spine surgeon, on November 24, 2020, commencing at 4:00

                   17 p.m. until completed, but only for that day.

                   18            5.        The Examination of Plaintiff will take place at 1450 San Pablo Street, Suite 5400,

                   19 Los Angeles, CA 90033.

                   20            6.        The cost of the Examination will be borne by Defendant. If Plaintiff is unable to
                   21 attend the Examination without a 48-hour notice, or otherwise refuses to attend the

                   22 Examination without sufficient notice, Plaintiff will be responsible for the payment of the

                   23 cancellation fee.

                   24            7.        The purpose and scope of the Examination is to obtain an evaluation and
                   25 assessment of Plaintiff’s current and future medical condition and/or future prognosis, which are

                   26 the subject of this litigation, from Jeffrey C. Wang, M.D.’s standpoint based upon his background,

                   27 experience and training. The Examination may include procedures and tests routinely used by a

                   28 specialist in orthopedics and neurology when examining patients to complete a diagnosis,
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-2898-4530.5                                    2
                        Case 3:20-cv-00411-MMD-CLB Document 20
                                                            21 Filed 11/19/20 Page 3 of 11




                    1 assessment of past and future treatment, prognosis, and the need for any costs of future

                    2 treatment(s) relating to Plaintiff’s alleged injuries in the above-captioned action.

                    3            8.        Plaintiff will not provide a written medical history relating to his alleged injuries

                    4 and no x-rays or other imaging studies will be taken for purposes of this Examination.

                    5            9.        The Examination will not be invasive, painful, or protracted.

                    6            10.       All reports generated by Jeffrey C. Wang, M.D. in connection with this

                    7 Examination will be provided to Plaintiff, through his attorney within 30 days upon Defendant’s

                    8 receipt of same.

                    9            IT IS SO STIPULATED.

                   10 DATED: November 19, 2020                         TERRY FRIEDMAN AND JULIE THROOP, PLLC

                   11

                   12

                   13                                                  By:          /s/ Julie McGrath Throop
                                                                             TERRY FRIEDMAN, ESQ, ESQ.
                   14                                                        Nevada Bar No. 1975
                                                                             JULIE McGRATH THROOP, ESQ.
                   15                                                        Nevada Bar No. 11298
                   16                                                        300 South Arlington Avenue
                                                                             Reno, NV 89501
                   17                                                        Attorneys for Plaintiff
                                                                             Keith Finkelstein
                   18

                   19 DATED: November 19, 2020                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                   20

                   21
                                                                       By:          /s/ Jennifer A. Taylor
                   22                                                        ROBERT W. FREEMAN, ESQ.
                                                                             Nevada Bar No. 3062
                   23                                                        PRISCILLA L. O’BRIANT, ESQ.
                                                                             Nevada Bar No. 10171
                   24                                                        JENNIFER A. TAYLOR, ESQ.
                                                                             Nevada Bar No. 6141
                   25                                                        6385 S. Rainbow Boulevard, Suite 600
                                                                             Las Vegas, Nevada 89118
                   26                                                        Attorneys for Defendant
                   27                                                        USAA Casualty Insurance Company

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-2898-4530.5                                      3
                        Case 3:20-cv-00411-MMD-CLB Document 20
                                                            21 Filed 11/19/20 Page 4 of 11




                    1

                    2                                         [PROPOSED] ORDER

                    3            IT IS SO ORDERED:

                    4            GOOD CAUSE appearing, the Court orders as follows:

                    5            Plaintiff Keith Finkelstein shall submit to a physical examination before Jeffrey C. Wang,

                    6 M.D., at 1450 San Pablo Street, Suite 5400, Los Angeles, CA 90033, on November 24, 2020, at

                    7 4:00 p.m.

                                 19th day of November, 2020
                    8 DATED this ____

                    9

                   10

                   11                                                     UNITED STATES MAGISTRATE JUDGE
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-2898-4530.5                                 4
                        Case 3:20-cv-00411-MMD-CLB Document 20
                                                            21 Filed 11/19/20 Page 5 of 11




                    1                                   CERTIFICATE OF MAILING

                    2            I HEREBY CERTIFY that on the 19th day of November, 2020, I served a true and correct

                    3 copy of the foregoing STIPULATION FOR PHYSICAL EXAMINATION OF PLAINTIFF

                    4 PURSUANT TO RULE 35 OF THE FEDERAL RULES OF CIVIL PROCEDURE AND

                    5 [PROPOSED] ORDER THEREON by depositing a copy of same in the United States Mail at

                    6 Las Vegas, Nevada postage fully prepaid, addressed to:

                    7 TERRY FRIEDMAN, ESQ.
                      Nevada Bar No. 1975
                    8 JULIE McGRATH THROOP, ESQ.
                      Nevada Bar No. 11298
                    9
                      300 South Arlington Avenue
                   10 Reno, NV 89501
                      (775) 322-6500 T
                   11 (775) 322-3123 F
                      Attorney for Plaintiff
                   12 Keith Finkelstein

                   13

                   14
                                                               By   /s/Anne Cordell
                   15                                               An Employee of
                                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                   16

                   17

                   18

                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-2898-4530.5                              5
                 Case 3:20-cv-00411-MMD-CLB Document 20
                                                     21 Filed 11/19/20 Page 6 of 11
Archived: Thursday, November 19, 2020 10:43:46 AM
From: jthroop@friedmanthroop.com
Sent: Tuesday, November 17, 2020 12:02:10 PM
To: Taylor, Jennifer
Cc: Cordell, Anne; mary@friedmanthroop.com; specorino@friedmanthroop.com; O'Briant, Priscilla
Subject: RE: FW: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 - Requesting Rule 35 Examination
Sensitivity: Normal




okay thanks

Sincerely,

Julie McGrath Throop, Esq.
Personal Injury Attorney
Licensed in Nevada: SBN 11298
NEVADA LAW.NEVADA LAWYERS
Terry Friedman and Julie Throop, PLLC
300 S. Arlington Ave.
Reno, NV 89501
(775)322-6500 (work)
(775)322-6502 (fax)
(775)848-5816 (cell)

***** PLEASE NOTE ***** This E-Mail/telefax message and any documents accompanying this transmission may
contain privileged and/or confidential information and is intended solely for the addressee(s) named above. If you are
not the intended addressee/recipient, you are hereby notified that any use of,disclosure, copying, distribution, or
reliance on the contents of this E-Mail/telefax information is strictly prohibited and may result in legal action against
you. Please reply to the sender advising of the error in transmission and immediately delete/destroy the message and
any accompanying documents. Thank
you.*****



  -------- Original Message --------
  Subject: RE: FW: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 -
  Requesting Rule 35 Examination
  From: "Taylor, Jennifer" <Jennifer.A.Taylor@lewisbrisbois.com>
  Date: Tue, November 17, 2020 12:27 pm
  To: "jthroop@friedmanthroop.com" <jthroop@friedmanthroop.com>
  Cc: "Cordell, Anne" <Anne.Cordell@lewisbrisbois.com>,
  "mary@friedmanthroop.com" <mary@friedmanthroop.com>,
  "specorino@friedmanthroop.com" <specorino@friedmanthroop.com>,
  "O'Briant, Priscilla" <Priscilla.Obriant@lewisbrisbois.com>

  Thanks Julie

  It looks like we may need to replace the December 1, 2020 Rule 35 date with November 24, 2020. I am waiting
  to hear back from Dr. Wang’s office on if Nov. 24th is still available. If so, I will replace the Dec. 1 date in the
  draft stipulation with Nov. 24th. Jennifer


                                        Jennifer Taylor
                                        Attorney
                     Case 3:20-cv-00411-MMD-CLB Document 20
                                                         21 Filed 11/19/20 Page 7 of 11
                                                    Jennifer.A.Taylor@lewisbrisbois.com

                                                    T: 702.830.9028 F: 702.366.9563




6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
From: jthroop@friedmanthroop.com <jthroop@friedmanthroop.com>
Sent: Tuesday, November 17, 2020 9:17 AM
To: Taylor, Jennifer <Jennifer.A.Taylor@lewisbrisbois.com>
Cc: Cordell, Anne <Anne.Cordell@lewisbrisbois.com>; mary@friedmanthroop.com;
specorino@friedmanthroop.com; O'Briant, Priscilla <Priscilla.Obriant@lewisbrisbois.com>
Subject: RE: FW: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 - Requesting Rule 35 Examination



Hi, Jennifer. You may use my e-signature. Thank you.

Sincerely,

Julie McGrath Throop, Esq.
Personal Injury Attorney
Licensed in Nevada: SBN 11298
NEVADA LAW.NEVADA LAWYERS
Terry Friedman and Julie Throop, PLLC
300 S. Arlington Ave.
Reno, NV 89501
(775)322-6500 (work)
(775)322-6502 (fax)
(775)848-5816 (cell)

***** PLEASE NOTE ***** This E-Mail/telefax message and any documents accompanying this transmission
may contain privileged and/or confidential information and is intended solely for the addressee(s) named
above. If you are not the intended addressee/recipient, you are hereby notified that any use of,disclosure,
copying, distribution, or reliance on the contents of this E-Mail/telefax information is strictly prohibited and
may result in legal action against you. Please reply to the sender advising of the error in transmission and
immediately delete/destroy the message and any accompanying documents. Thank
you.*****


   -------- Original Message --------
   Subject: RE: FW: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 -
   Requesting Rule 35 Examination
   From: "Taylor, Jennifer" <Jennifer.A.Taylor@lewisbrisbois.com>
   Date: Mon, November 16, 2020 2:07 pm
   To: "jthroop@friedmanthroop.com" <jthroop@friedmanthroop.com>
   Cc: "Cordell, Anne" <Anne.Cordell@lewisbrisbois.com>,
   "mary@friedmanthroop.com" <mary@friedmanthroop.com>,
   "specorino@friedmanthroop.com" <specorino@friedmanthroop.com>,
   "O'Briant, Priscilla" <Priscilla.Obriant@lewisbrisbois.com>

   Julie
           Case 3:20-cv-00411-MMD-CLB Document 2021 Filed 11/19/20 Page 8 of 11
Attached is a draft Stipulation and Order for Rule 35 Exam that we have to file in
Fed Court. Please note, I just inserted December 1, 2020 as the Rule 35 exam
date but of course if that date does not work for your client we can change it to
another date. However, if December 1, 2020 does work for your client and you
don’t have any edits to the Stip please authorize your e-signature so we can get
this filed with the Court. Thank you.

Jennifer


                                                    Jennifer Taylor
                                                    Attorney
                                                    Jennifer.A.Taylor@lewisbrisbois.com

                                                    T: 702.830.9028 F: 702.366.9563

6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
From: jthroop@friedmanthroop.com <jthroop@friedmanthroop.com>
Sent: Friday, November 13, 2020 2:37 PM
To: Taylor, Jennifer <Jennifer.A.Taylor@lewisbrisbois.com>
Cc: Cordell, Anne <Anne.Cordell@lewisbrisbois.com>;
mary@friedmanthroop.com; specorino@friedmanthroop.com
Subject: RE: FW: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 -
Requesting Rule 35 Examination



This will work. I included Mary who does my scheduling. We will get back to you. Thank you and
have a good weekend.

Sincerely,

Julie McGrath Throop, Esq.
Personal Injury Attorney
Licensed in Nevada: SBN 11298
NEVADA LAW.NEVADA LAWYERS
Terry Friedman and Julie Throop, PLLC
300 S. Arlington Ave.
Reno, NV 89501
(775)322-6500 (work)
(775)322-6502 (fax)
(775)848-5816 (cell)

***** PLEASE NOTE ***** This E-Mail/telefax message and any documents accompanying this
transmission may contain privileged and/or confidential information and is intended solely for the
addressee(s) named above. If you are not the intended addressee/recipient, you are hereby notified
that any use of,disclosure, copying, distribution, or reliance on the contents of this E-Mail/telefax
information is strictly prohibited and may result in legal action against you. Please reply to the sender
advising of the error in transmission and immediately delete/destroy the message and any
accompanying documents. Thank
you.*****
             Case 3:20-cv-00411-MMD-CLB Document 20
                                                 21 Filed 11/19/20 Page 9 of 11
-------- Original Message --------
Subject: FW: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 -
Requesting Rule 35 Examination
From: "Taylor, Jennifer" <Jennifer.A.Taylor@lewisbrisbois.com>
Date: Fri, November 13, 2020 2:27 pm
To: "jthroop@friedmanthroop.com" <jthroop@friedmanthroop.com>
Cc: "Cordell, Anne" <Anne.Cordell@lewisbrisbois.com>

Hi Julie

I am working with Priscilla on this case and we would like to have a Rule
35 examination of your client, Mr. Finkelstein by our medical doctor, Jeff
Wang in Los Angeles, Ca. Last time I looked I thought your client lived in
So. California so we selected a physician in LA for your client’s
convenience. Dr. Wang does IME on Tuesdays. His office has provided
me the following dates/time for the examination.

The address for that is 1450 San Pablo Street, Suite 5400, Los Angeles,
CA 90033.

Dates:
        11/24 at 4:00pm
        12/1 at 4:00pm
        12/15 at 4:00pm

Please advise if you will stipulate to the Rule 35 examination pertaining
to your client’s lumbar spine related issues so that I can prepare the
paperwork required by the Federal Court and so that we can meet the
January 1, 2020 expert disclosure deadline. If you have any questions or
concerns please let me know.

Kind regards,

Jennifer


                                                    Jennifer Taylor
                                                    Attorney
                                                    Jennifer.A.Taylor@lewisbrisbois.com

                                                    T: 702.830.9028 F: 702.366.9563


6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

Thi s e-ma i l ma y conta i n or a tta ch pri vi l eged, confi denti a l or protected i nforma ti on i ntended onl y for the us e of the i ntended reci pi ent. If
you a re not the i ntended reci pi ent, a ny revi ew or us e of i t i s s tri ctl y prohi bi ted. If you ha ve recei ved thi s e-ma i l i n error, you a re requi red
to noti fy the s ender, then del ete thi s ema i l a nd a ny a tta chment from your computer a nd a ny of your el ectroni c devi ces where the
mes s a ge i s s tored.
From: specorino@friedmanthroop.com <specorino@friedmanthroop.com>
Sent: Thursday, November 12, 2020 1:54 PM
To: Cordell, Anne <Anne.Cordell@lewisbrisbois.com>
Cc: tfriedmanlaw@gmail.com; celewski@friedmanthroop.com;
jthroop@friedmanthroop.com; mary@friedmanthroop.com; Taylor, Jennifer
<Jennifer.A.Taylor@lewisbrisbois.com>; O'Briant, Priscilla
       Case 3:20-cv-00411-MMD-CLB Document 2021 Filed 11/19/20 Page 10 of 11
<Priscilla.Obriant@lewisbrisbois.com>; Freeman, Robert
<Robert.Freeman@lewisbrisbois.com>; Freeman, Kristen
<Kristen.Freeman@lewisbrisbois.com>
Subject: [EXT] RE: Finkelstein, Keith v. USAA - 3:20-cv-00411 -
Requesting Dates for Plaintiff's Deposition

External Email


Dear Ms. Cordell:

Mary will get back to you regarding availability and logistics for depositions, but I wanted to
let you know we are working on answering his written discovery and may need an extension
to finalize. Just want to make sure that there will be enough time between discovery
responses finalized and the deposition. Please advise if you are amenable to an extension.
Thank you.

Sincerely,

Susanne Pecorino
Office Administrator and Certified Paralegal
NEVADA LAW.NEVADA LAWYERS
Law Office of Terry Friedman and Julie Throop, PLLC
300 S. Arlington Ave.
Reno, NV 89501
(775) 322-6500 Telephone
(775) 322-6502 Facsimile

***** PLEASE NOTE ***** This E-Mail/telefax message and any documents accompanying
this transmission may contain privileged and/or confidential information and is intended
solely for the addressee(s) named above. If you are not the intended addressee/recipient,
you are hereby notified that any use of,disclosure, copying, distribution, or reliance on the
contents of this E-Mail/telefax information is strictly prohibited and may result in legal action
against you. Please reply to the sender advising of the error in transmission and immediately
delete/destroy the message and any accompanying documents. Thank
you.*****


  -------- Original Message --------
  Subject: Finkelstein, Keith v. USAA - 3:20-cv-00411 - Requesting Dates
  for Plaintiff's Deposition
  From: "Cordell, Anne" <Anne.Cordell@lewisbrisbois.com>
  Date: Thu, November 12, 2020 11:29 am
  To: "specorino@friedmanthroop.com" <specorino@friedmanthroop.com>
  Cc: "tfriedmanlaw@gmail.com" <tfriedmanlaw@gmail.com>,
  "celewski@friedmanthroop.com" <celewski@friedmanthroop.com>,
  "jthroop@friedmanthroop.com" <jthroop@friedmanthroop.com>,
  "mary@friedmanthroop.com" <mary@friedmanthroop.com>, "Taylor, Jennifer"
  <Jennifer.A.Taylor@lewisbrisbois.com>, "O'Briant, Priscilla"
  <Priscilla.Obriant@lewisbrisbois.com>, "Freeman, Robert"
  <Robert.Freeman@lewisbrisbois.com>, "Freeman, Kristen"
  <Kristen.Freeman@lewisbrisbois.com>

  We are seeking dates for the setting of Keith Finkelstein’s
  deposition, via Zoom.
  December 9, 10 or 11, 2020 at either 9:30 a.m. or 1:30 p.m. are
  currently available.
  Please advise which of those dates work for you and your client so
  that we may proceed with the
     Case 3:20-cv-00411-MMD-CLB Document 2021 Filed 11/19/20 Page 11 of 11
notice of Keith Finkelstein’s deposition. Thank you.




                      Anne Cordell, Assistant to
                      Priscilla L. O’Briant, Esq.
                      Jennifer A. Taylor, Esq.
                     Tara U. Teegarden, Esq.
                      Anne.cordell@lewisbrisbois.com
                      T: 702.693.4324 F: 702.893.3789
                      6385 S. Rainbow Blvd., Ste. 600, Las
Vegas, NV 89118 | LewisBrisbois.com

      Representing clients from coast to coast. View our
nationwide locations.

This e-mail may contain or attach privileged, confidential or
protected information intended only for the use of the intended
recipient. If you are not the intended recipient, any review or use
of it is strictly prohibited. If you have received this e-mail in error,
you are required to notify the sender, then delete this email and
any attachment from your computer and any of your electronic
devices where the message is stored.


This email (including any attachments) is intended for the designated recipient(s) only, and
may be confidential, non-public, proprietary, and/or protected by the attorney-client or other
privilege. Unauthorized reading, distribution, copying or other use of this communication is
prohibited and may be unlawful. Receipt by anyone other than the intended recipient(s)
should not be deemed a waiver of any privilege or protection. If you are not the intended
recipient or if you believe that you have received this email in error, please notify the sender
immediately and delete all copies from your computer system without reading, saving,
printing, forwarding or using it in any manner. Although it has been checked for viruses and
other malicious software ("malware"), we do not warrant, represent or guarantee in any way
that this communication is free of malware or potentially damaging defects. All liability for any
actual or alleged loss, damage, or injury arising out of or resulting in any way from the
receipt, opening or use of this email is expressly disclaimed.
